Citation Nr: 0603880	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for generalized anxiety disorder from August 28, 
1991, to July 8, 1999.

2.  Entitlement to an initial evaluation in excess of 60 
percent for generalized anxiety disorder from July 9, 1999.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In a January 2002 decision, the Board denied the veteran's 
current claims, as well as a claim for service connection for 
cerebral palsy, and a claim that the 10 percent reduction in 
disability rating associated with a generalized anxiety 
disorder which pre-existed service was improper.  The veteran 
appealed that decision and in September 2002, the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to a joint motion for remand, vacated the January 2002 Board 
decision to the extent that it denied the veteran's increased 
rating claim.  The remaining issues were dismissed.  Since 
the 10 percent reduction in disability rating associated with 
a generalized anxiety disorder which pre-existed service was 
dismissed by the Court, the 10 percent reduction is final.  
The veteran's claims were remanded by the Board for further 
development in December 2003 and in July 2005.


FINDINGS OF FACT

1.  From August 28, 1991, through November 6, 1996, the 
social and industrial impairment from the veteran's 
generalized anxiety disorder more nearly approximated 
definite than considerable.

2.  During the period from November 7, 1996, through July 8, 
1999, the generalized anxiety disorder was productive of 
impairment that most nearly approximates occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  On and after July 9, 1999, the occupational and social 
impairment from the generalized anxiety disorder has not 
more nearly approximated total than deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for generalized anxiety disorder during the period 
from August 28, 1991, to July 8, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.322(a), 4.7, 
4.22, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).

2.  The criteria for an initial rating in excess of 60 
percent for generalized anxiety disorder during the period 
beginning July 9, 1999, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The veteran was notified of the evidence and information 
necessary to substantiate his claims by means of the 
discussions in the September 1999, January 2000, and December 
2004 rating decisions, a December 1999 statement of the case 
(SOC), December 2004 and September 2005 supplemental 
statements of the case (SSOC), and December 2003 and July 
2005 Board remands.  See 38 C.F.R. § 3.159(a)-(b).  He was 
also requested to provide specific evidence in support of his 
claims.  See VA letters to the veteran and his attorney, 
dated January 10, 1992, February 10, 1992, November 16, 1994, 
May 14, 1996, February 18, 1997, June 23, 1997, August 4, 
1998, March 9, 1999, and January 28, 2004; Deferred rating 
decisions, dated July 27, 1998, and March 1, 1999; and 
Reports of Contact, dated July 30, 1998, and September 9, 
1998.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  

Additionally, the RO obtained the veteran's service medical 
records, Social Security Administration (SSA) records, 
private treatment records (from Central Maine General 
Hospital), VA treatment records from Togus, Maine, and 
records from Brunswick Naval Air Station.  See 38 C.F.R. 
§ 3.159(c).  The Bedford and Miami VA Medical Centers (VAMCs) 
reported that they had no records of treatment for the 
veteran.  The veteran stated that his private doctor, Dr. 
Good, had passed away and that there was no possibility of 
obtaining any additional records from Hyde Rehabilitation 
Center.  The veteran has not identified any additional 
evidence that could be relevant to the claim.  In fact, in 
March and May 1999 his attorney stated that VA had all 
information that was available. 

The veteran was also afforded VA medical examinations in 
January 1995, July 1999, May 2004, and October 2004.  While 
the veteran has complained that the May 2004 VA examination 
was inadequate because his weight was measured incorrectly, 
the veteran's weight is not at issue.  Regardless, the 
veteran was provided a subsequent VA psychiatric examination 
in October 2004.  There is more than sufficient evidence of 
record to decide the veteran's claims properly and fairly.

It appears that all evidence identified by the veteran as 
relative to his claim has been obtained and associated with 
the claims files.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  No 
outstanding sources of obtainable pertinent evidence, to 
include from any treatment providers, have been identified, 
nor has either the veteran or his representative indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  The Board further notes that in November 2003 
the veteran stated that he only received treatment from VA 
for his service-connected conditions. 

The Board notes that the U. S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  Following 
compliance with the notice requirements of the VCAA and 
completion of all indicated evidential development, the 
originating agency readjudicated the veteran's claim on a de 
novo basis.  There is no indication or reason to believe that 
its decision would have been different had the claim not been 
previously adjudicated.  In sum, the Board is satisfied that 
the originating agency properly processed the claim following 
compliance with the notice requirements of the VCAA and that 
any procedural errors in its development and consideration of 
the claim were insignificant and non prejudicial to the 
veteran.

Accordingly, the Board will address the merits of the claim.

History

The veteran received VA inpatient treatment for alcohol 
intoxication and withdrawal in August 1991.

VA outpatient records dated from August 1991 to June 1996 
reveal that the veteran complained of being anxious several 
times.

In May 1992 the veteran asserted that his nerves worsened 
after service, that he had been divorced twice, and that he 
could not hold a job since service.  He stated that he was 
currently a volunteer at VA and worked every day to assist 
other veterans.

Upon VA hospitalization in January 1993, the diagnosis was 
suicidal gesture secondary to acute alcohol intoxication and 
benzodiazepine dependence.  A diagnosis of passive dependent 
personality disorder was also considered.  The veteran was 
again hospitalized for treatment of alcohol intoxication and 
dependence in April, July, August, and October 1993.  It was 
noted that he was unemployable and disabled.  In October 
1993, he was assigned a global assessment of functioning 
(GAF) score of 40/60.

VA treatment records dated in November and December 1993, and 
in February 1994 show that the veteran was anxious and had 
trouble sleeping.  He denied any depression or suicidal 
thoughts.  Upon VA hospitalization in January 1994, he was 
treated for alcohol intoxication/withdrawal and alcohol 
dependence.  He was assigned a GAF score of 40/60.  It was 
noted that he was employable.  He was again hospitalized for 
alcohol treatment in March and May 1994, at which time he was 
described as employable.  In May 1994, he was very 
intoxicated, tearful, and angry, and had to be restrained.

Upon VA hospitalization in July 1994, the veteran was 
diagnosed as having cerebral palsy, nicotine dependence, 
malnutrition, possible alcoholic gastritis, and chronic 
alcohol dependence.  The examiner indicated that he was 
considered disabled from gainful employment.  He had been a 
volunteer at the hospital but was unable to do the work 
because of his recurrent surge of alcohol dependence.

Upon VA mental disorders examination in January 1995, the 
veteran reported that he had been divorced twice, and that he 
last worked in 1977.  He was in receipt of SSA disability 
benefits.  He lived alone and drank a 6-pack of beer daily.  
His activities were limited.  He went to the store every 
morning to get his 6-pack.  He had no close friends and did 
not belong to any clubs or social organizations.

On mental status examination, the veteran's conversation was 
spontaneous but jerky, as were his body movements.  Eye 
contact was satisfactory.  He appeared to be nervous, and his 
affect was mood congruent.  He was of average intelligence 
with a fair fund of general knowledge.  There was no evidence 
of psychosis, although he had possibly suffered alcoholic 
hallucinations about 10 years previously.  He was oriented to 
time, place, and person.  Memory was intact.  Psychomotor 
activity was wildly increased with jerky body movements.  
There was no loosening of associations, delusions, or 
hallucinations.  Insight was present and judgment on common, 
everyday issues was adequate.  The veteran was able to 
maintain minimal but satisfactory personal hygiene.  He 
described panic attacks, usually at night.  They also 
occurred during the day but were smothered by the use of 
alcohol and medication.  Pertinent diagnoses were a 
generalized anxiety disorder and alcohol addiction.  The 
examiner assigned a GAF score of 61-70 and noted that the 
veteran had difficulty in social functioning mainly because 
of his continued anxiety and alcohol addiction.  The examiner 
also stated that there were times when the veteran's symptoms 
became more serious with a history of wild uncontrollable 
temper, at one time, requiring a hold by physical means.  At 
such a time, the veteran's mental status would be completely 
one of confusion with delusions and hallucinations with 
serious impairment in communication and judgment.  The 
examiner stated that the veteran was unemployable.

The veteran was examined on two occasions by F.L., Ph.D. in 
January 1995.  Dr. F.L. noted that the veteran was casually 
dressed, groomed, and hygiened.  He was oriented, 
cooperative, personable, friendly, and likable.  He did not 
appear to be guarded and appeared to have a good sense of 
humor, but also evidenced a distinct lack of insight into 
many background psychological factors in his life and world.  
He tended to place the blame for many unfortunate 
developments in his life upon alcohol.  He did not 
demonstrate any psychotic thought processes and did not 
appear to be significantly depressed.  He was of perhaps 
dull/normal cognitive capacity and was honest and candid 
about himself and his life to the extent of his capability.  
Dr. F.L. was of the opinion that the veteran had multiple 
diagnosable psychological conditions, including chronic 
alcoholism and a generalized anxiety disorder, with periodic 
acute episodes of anxiety.

A December 1996 letter from the Social Security 
Administration notes that the veteran had been determined to 
be disabled from October 1977 and that was based on a primary 
diagnosis of chronic and continuous alcohol abuse and 
dependence, with a secondary diagnosis of dependent 
personality disorder.  It was noted that the veteran 
underwent a medical review in June 1995 and it was found that 
the veteran remained disabled, but his diagnosis was changed 
to cerebral palsy with a secondary diagnosis of substance 
addiction disorder.  It was further noted that the SSA 
decisions appeared to be based entirely on VA medical 
records.

The veteran was again hospitalized for alcohol treatment in 
September 1995.  He was anxious.  In November 1995, it was 
noted that he continued to drink.  He visited his parents and 
his daughter and her children.  Upon hospitalizations in May 
1997, and January and April 1998, he was diagnosed as having 
alcohol intoxication and withdrawal and alcohol dependence.  
In May 1997, he appeared anxious.  He was cooperative and 
friendly.  He denied any suicidal or homicidal thoughts, 
delusions, or hallucinations.

VA treatment records dated from January 1999 to April 2000 
show frequent treatment for alcohol abuse.  Anxiety was noted 
in April 2000.

The veteran was afforded a VA psychiatric examination in July 
1999.  He stated that he got nervous all the time and had 
been nervous for years.  He was a drinker for years, and 
still drank.  He drank beer on a daily basis.  During the 
past year, he experienced restlessness, easy mental fatigue, 
difficulty concentrating, irritability, and sleep 
disturbance.  All of these symptoms had persisted for at 
least the past year without remission.  The veteran said that 
he had had these symptoms since childhood, and he felt that 
they got worse in the Army.

On mental status examination, the veteran appeared anxious.  
He seemed hypervigilant and agitated.  He had poor eye 
contact and he tended to mutter and mumble.  He did not 
describe panic attacks, but admitted to substance abuse.  He 
did not have a specific phobia.  His hands shook and sweated, 
and his speech was rambling.  There were no obsessions or 
compulsions.  The veteran had memory impairments for times in 
the past when he was drinking alcohol.  He was oriented to 
time, place, and person.  His personal hygiene was adequate.  
He denied suicidal or homicidal thoughts, ideas, plans, or 
intent.  The veteran did not report current impulse control 
problems, but he said that in the past when he was drinking 
heavily he would do things such as drive his car 90 miles an 
hour, and end up wrecking the car.  He had difficulty with 
his concentration, although there were no delusions or 
hallucinations.  The main features of the veteran's mental 
status examination were his complaints of anxiety and his 
agitation.  He appeared to be restless.  His mood was 
depressed and his affect was blunted.

The examiner diagnosed a generalized anxiety disorder and 
alcohol dependence, with a history of polysubstance abuse.  A 
GAF score of 40 was assigned, which meant, according to the 
examiner, that the veteran had major impairment of judgment, 
thinking, and mood.  He had difficulty with concentration, 
adapted poorly to stress, and had severely impaired social 
and industrial capacity.  He tended to be irritable with 
others and withdrawn.  

In an addendum to the July 1999 report, the VA psychiatric 
examiner stated that given the veteran's history it was more 
likely than not that he had a "mild degree of generalized 
anxiety disorder pre-existing the service."

Upon VA neurological examination in July 1999, the examiner 
concluded that the veteran had a tremor that may have been 
mild in the beginning, but that it was certainly significant 
now, and was most likely related to prolonged alcohol use.

In March 2001, a VHA physician, the director of neurology 
outpatient services, stated that there was sufficient support 
that the veteran suffered a perinatal injury whose expression 
in childhood included mild cognitive impairment, anxiety 
disorder, and abnormal movements and coordination.  The 
physician opined that there was no evidence that objective 
neurologic findings had worsened during the veteran's post-
service years.  However, his anxiety disorder had continued 
at a level of severity above his pre-service baseline.  
Factors contributing to this included continued life-
stressors and alcohol dependence.

In July 2001, A.R.D., J.D., D.O., a private psychiatrist, 
reviewed several records from the veteran's claims files, 
including the service medical records, the January 1995 
report from F.L., Ph.D., the July 1999 VA report of 
psychiatric examination, and the January 1991 statement from 
a VA examiner.

Dr. A.R.D. noted that the veteran entered active service in 
1966, but was completely unable to adapt to military life and 
became markedly anxious and overwhelmed, resulting in a 
medical discharge.  After service, he was completely unable 
to adapt to any type of responsible adult role.  His wives 
divorced him because of his fits of anxiety and rage.  
Throughout the 1980s, the veteran was a homeless alcoholic.  
Over the past 10 years, he had increasing psychosocial 
stability and some relief, with treatment, from his anxiety 
and depression, although he had relapsed frequently to 
alcohol abuse over the past 10 years as well.

On mental status examination, the veteran was casually 
dressed and well groomed.  His speech was dysarthric and he 
made poor eye contact.  He was physically agitated throughout 
the interview, moving his arms and legs constantly in a 
manner suggestive of both long-standing low grade spasticity 
and anxiety.  His mood was anxious and depressed.  Affect was 
congruent with mood.  Thought form was tangential and, 
although the veteran responded to redirection in the 
conversation, he would lapse continuously into long stories 
which were of little relevance to the question asked.  
Thought contents were within normal limits.  The veteran 
admitted to some auditory hallucinations of music and of 
voices when he had panic attacks.  Otherwise, he had no first 
rank symptoms of psychosis.  His thinking was concrete.  
Although he appeared cognitively limited, he did quite well 
on the cognitive functioning portion of his examination.  His 
concentration was moderately to markedly impaired by his 
anxiety.  Memory was mildly impaired for recent events, 
moderately impaired for more distant events, probably on 
account of his heavy alcohol abuse.  

Dr. A.R.D. stated that the veteran had probable mild mental 
retardation, extremely limited coping skills, depression, 
generalized anxiety, panic attacks, and many of the sequelae 
of years of heavy ethanol addiction.  Pertinent diagnoses 
included alcohol abuse; current alcohol addiction, in 
remission; a generalized anxiety disorder; a panic disorder; 
a depressive disorder, not otherwise specified; and mild 
mental retardation.  A GAF score of 40 was assigned currently 
and during the past year.  Dr. A.R.D. further stated that it 
appeared that the veteran was functioning at least as well at 
the present time as he had at any time in the past 35 years.  
His generalized anxiety, panic disorder, and depression have 
remained essentially static since his discharge from the 
armed forces many years ago.  However, it would have been 
impossible to assess the extent of his anxiety or mood 
disorders until he achieved some measure of sobriety 
approximately 10 years ago.  There appears to be no rational 
basis, either from the clinic interview or the records 
reviewed, for assigning a date of onset of these difficulties 
in 1999.  He opined that the veteran's psychiatric status has 
remained essentially unchanged for many years and appeared to 
be unchanged from the date of his application for VA benefits 
in 1990.  He noted that as outlined in the July 1999 VA 
examination report and March 2001 VHA opinion, the veteran 
had had a generalized anxiety disorder since leaving the 
service.  Dr. A.R.D. opined that based upon all the medical 
records and his history, the disorder had been at the same 
disabling level from the time of his application for benefits 
in 1990 as it was when rated in 1999 and remains at the same 
level today.  He asserted that there was no medical basis for 
any lower rating to be assigned between 1990 and 1999 than 
was assigned in 1999.

VA treatment records dated from June 2002 to March 2004 
primarily show treatment for substance abuse, alcohol abuse, 
and complaints of abdominal pain.  Several of the treatment 
records indicate that the veteran was anxious and in October 
2003 the veteran was noted to have an anxiety disorder.

On VA examination in May 2004, the examiner provided a 
detailed description of the veteran's medical history.  
Mental status examination revealed that the veteran was alert 
and oriented to person, place, time, day, date, and 
situation.  He was shabbily dressed, with limited hygiene.  
The veteran showed typical signs of cerebral palsy.  The 
veteran had good eye contact.  His speech showed normal rate, 
rhythm and pitch though he initially spoke rather 
emphatically.  Affect was irritable and frustrated, though as 
the interview progressed the veteran become more and more 
complacent.  Mood was congruent with affect.  The veteran 
showed no signs of anxiety at all.  His thought was markedly 
tangential.  Short term and intermediate memory appeared 
intact.  The veteran denied delusions, hallucinations, or 
illusions.  His insight was limited.  The veteran's judgment 
was fair and he was goal oriented.  The examiner stated that 
the veteran did not meet the criteria for generalized anxiety 
disorder.  He noted that abuse of alcohol and a multitude of 
street drugs was pervasive before, during, and after service.  
The examiner stated that the veteran's psychiatric symptoms 
were due to the following diagnoses: alcohol dependence, 
alcohol-induced mood disorder, alcohol-induced psychotic 
disorder, rule out antisocial personality disorder, cerebral 
palsy, and history of pancreatitis.  The examiner noted that 
the veteran's GAF was 45 prior to service, 35 from 1991 to 
1999, and 65 currently.  The examiner stated that the GAF 
scores were not related to a generalized anxiety disorder.

The veteran was afforded another VA psychiatric examination 
in October 2004.  The veteran complained that his anxiety was 
worse and that he could not sleep.  The veteran asserted that 
he could not focus and that he was a nervous wreck all the 
time.  He stated that he was doing better on the drinking, 
but that he was nervous all the time.  The veteran had poor 
concentration, but no delusions or hallucinations.  His eye 
contact was poor.  His voice quavered.  The veteran denied 
suicidal or homicidal thoughts.  His personal hygiene was 
adequate.  The veteran was oriented times three.  Memory was 
impaired in terms of recent memory.  The veteran seemed to be 
preoccupied with his diagnoses of pancreatitis and cerebral 
palsy.  The veteran reported that he would sometimes have a 
panic attack in a crowd.  He stated that at times his mind 
went blank.  His mood was depressed and his sleep impaired.  
The diagnoses were generalized anxiety disorder and alcohol 
dependence, in partial remission.  The examiner opined that 
the veteran's GAF score prior to service was relatively high, 
probably in the 70 range.  He noted that during the 1990s the 
veteran worked at VA six hours a day, five days a week, in a 
sheltered program.  He had been seen at the Mental Health 
Clinic in those days on a regular basis for anxiolytic 
medication, and he had some difficulties with drinking during 
those years.  Based on that history, the examiner thought 
that the veteran's GAF was in the 50s range during the 1990s.  
He stated that the veteran's current GAF was 40.  The 
examiner noted that a GAF in the 70s would be associated with 
relatively high functioning, and a GAF in the 50s would be 
indicative of serious symptoms.  The examiner stated that the 
veteran currently has severe impairment of his industrial and 
social function and that his prognosis was guarded.  The 
examiner could not assign an etiology to the veteran's 
alcohol dependence.

Degree of Psychiatric Disability Prior to Service

The September 1999 rating decision granted service connection 
for a generalized anxiety disorder on the basis that this 
condition pre-existed active service and permanently worsened 
as a result of service.  Ten percent was subtracted from the 
disability evaluation to account for the pre-service level of 
disability, resulting in an assigned noncompensable rating 
from August 28, 1991, to July 8, 1999, and a 60 percent 
disability rating from July 9, 1999, forward.  The veteran 
disagreed with the ratings assigned.  By rating action in 
December 2004, the veteran was granted an increased initial 
rating of 20 percent from August 28, 1991, to July 8, 1999.  
The 20 percent resulted from the assignment of a 30 percent 
rating and then subtraction of ten percent for pre-service 
level of disability.

As noted above, the January 2002 Board decision denied the 
veteran's claim that the 10 percent reduction for pre-
existing disability was improper.  Furthermore, the September 
2002 order of the Court dismissed the veteran's appeal with 
respect to the 10 percent reduction.  Accordingly, the 10 
percent reduction is final and the veteran's pre-service 
level of disability may not currently be reviewed.



Period from August 28, 1991, to July 8, 1999

During the pendency of this claim, the regulations pertaining 
to the evaluation of psychiatric disorders were revised 
effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Considering the rating criteria in effect prior to November 
7, 1996, a 10 percent evaluation contemplates emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
contemplates definite impairment in the ability to establish 
or maintain effective or favorable relationships with people.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in definite industrial impairment.  A 50 percent evaluation 
for a psychoneurotic disorder contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation contemplates 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
contemplates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in the 
regulation were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

The evidence for the initial evaluation period prior to 
November 7, 1996, shows that the social and industrial 
impairment from the service-connected psychiatric disability 
did not more nearly approximate considerable, as required for 
a higher rating, than the definite or moderately large social 
and industrial impairment contemplated by the assigned 
evaluation.  The medical evidence for this period contains 
little information concerning the severity of the veteran's 
generalized anxiety disorder.  Although he had problems 
maintaining relationships and employment, this was noted 
primarily in conjunction with treatment for nonservice-
connected alcohol dependence.  There was a diagnosis of 
depression during VA hospitalization in January 1993, but at 
that time the veteran was employed, alert and oriented in all 
three spheres with no abnormality in his thought processes.  
He did not appear outwardly depressed.  He has been described 
as unemployable and disabled only when diagnosed as having 
alcohol intoxication and dependence.  In July 1994, it was 
noted that he had been a volunteer at a hospital but was 
unable to do the work because of his recurrent surge of 
alcohol dependence.  Similarly, he was awarded SSA benefits 
because of nonservice-connected chronic alcohol abuse and 
dependence and a pathologically dependent personality 
disorder.

The veteran was diagnosed as having a generalized anxiety 
disorder, as well as alcohol addiction, upon VA mental 
disorders examination in January 1995.  At that time, he was 
able to maintain some personal relationships, in that he 
visited his daughter once every two months and saw his 
parents twice a month and his brother occasionally.  Of note, 
the VA examiner assigned a GAF scale score of 61 to 70 for 
the veteran's generalized anxiety disorder.

A GAF score of 61-70 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  This finding is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by Diagnostic Code 9400.  A GAF score of 61 to 
70 is not commensurate with considerable social and 
industrial impairment.  The social and industrial impairment 
associated with the veteran's generalized anxiety disorder 
was no more than definite, as evidenced by the assignment of 
the GAF score of 61 to 70.  This conclusion is further 
bolstered by the VA examiner's assignment of at least equal 
responsibility for the veteran's GAF to his alcohol 
addiction.

The 1995 examiner also noted that there were times when the 
veteran's symptoms became more serious with a history of wild 
uncontrollable temper, at one time requiring a hold by 
physical means; and at such times, his mental status would be 
completely one of confusion with delusions and hallucinations 
with serious impairment in communication and judgment.  The 
examiner stated that the veteran was unemployable.

Review of the claims file demonstrates, however, that these 
episodes, as well as any unemployability, are associated with 
the veteran's alcohol dependence, and not his generalized 
anxiety disorder.  For example during hospitalization in 
January 1990 he was described as intoxicated and distraught, 
with irrational, rambling, and inappropriate speech and 
alcoholic ideation.  The veteran also reported in September 
1990 that he had hallucinations during drinking binges, and 
in May 1994 he had to be restrained while intoxicated.  This 
is apparently what the VA examiner was referencing when he 
stated that at one time the veteran required a hold by 
physical means.  On VA examination in January 1995, it was 
also noted that the veteran had suffered alcoholic 
hallucinations in the past.  Importantly, he has repeatedly 
been assessed as unemployable in conjunction with diagnoses 
of alcohol dependence and intoxication, and not a generalized 
anxiety disorder.

The Board finds that the July 2001 statement from Dr. A.R.D. 
that the veteran's generalized anxiety disorder has been at 
the same disabling level from the time of his application for 
benefits in 1990 as it was when rated 60 percent disabling in 
1999 is contradicted by the May 2004 VA examination report 
and the contemporary medical records.  The veteran's 
treatment records dated from 1990 to 1999 contain few 
complaints and findings relevant to his anxiety disorder.  
The May 2004 examiner was of the opinion that the veteran's 
did not even meet the criteria for a generalized anxiety 
disorder during the 1990s.  He attributed the veteran's 
psychiatric disability during that time to alcohol abuse.  
Furthermore, the October 2004 VA examiner was of the opinion 
that the veteran's GAF during the 1990s was in the 50s when 
considering both alcohol abuse and generalized anxiety.  A 
GAF in the 50s indicates moderate difficulty in social and 
occupational functioning.  This would indicate that the 
generalized anxiety disorder alone during that time did not 
result in more than definite or moderately large impairment 
in social and occupational functioning.  As noted above, the 
majority of medical records from the between August 28, 1991, 
and July 8, 1999, consisting of VA hospitalization reports 
and treatment records, show treatment only for alcohol 
intoxication and alcohol dependence.  The Board further notes 
that Dr. A.R.D. stated that it would have been impossible to 
assess the extent of the veteran's anxiety disorder "until he 
achieved some measure of sobriety approximately 10 years 
ago," but the VA treatment records show continued treatment 
for alcohol intoxication during the past 10 years and Dr. 
A.R.D. diagnosed current alcohol abuse in 2001.  It does not 
appear that the veteran achieved any measure of sobriety.  
Accordingly, his opinion concerning the severity of the 
veteran's generalized anxiety disorder during the years prior 
to his examination of the veteran is not persuasive.

Although the veteran has significant impairment associated 
with substance abuse, he is not service connected for this 
condition.  Accordingly, the preponderance of the evidence is 
against assigning a higher evaluation under the old rating 
criteria for the service-connected generalized anxiety 
disorder.

The revised criteria for the rating of mental disorders 
provides for a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 percent, 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating may be assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2005).

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher evaluation.  Again, 
the evidence dated from November 1996 to July 1999 shows 
treatment primarily for alcohol dependence.  For instance, 
the veteran was hospitalized for treatment of alcohol 
intoxication and withdrawal and alcohol dependence in 
February and May 1997 and January and April 1998.  The only 
relevant findings were recorded in May 1997, when he was 
described as anxious, cooperative, and friendly.  He also 
denied any suicidal or homicidal thoughts, delusions, or 
hallucinations at that time.  There were no findings of 
depressed mood, suspiciousness, panic attacks, or memory 
loss.  In short, the criteria for a 50 percent evaluation 
under the revised criteria were not met or more nearly 
approximated.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2005).

Therefore, the Board concludes that from August 28, 1991, to 
July 8, 1999, the preponderance of the evidence is against 
assignment of a disability rating in excess of 20 percent 
under either the old or new criteria for the veteran's 
generalized anxiety disorder, reflecting an assessed 
disability evaluation of 30 percent, with 10 percent deducted 
for pre-existing disability level.  There is no reasonable 
doubt on this matter that could be resolved in his favor.  38 
C.F.R. § 3.102 (2005). 

Period beginning July 9, 1999

The veteran has been assigned a 60 percent rating from July 
9, 1999, for his generalized anxiety disorder, reflecting an 
assessed disability evaluation of 70 percent, with 10 percent 
deducted for the pre-existing disability level.  Only the 
revised criteria are applicable to this period.

The evidence does not demonstrate the presence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientations to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  In this regard, the Board notes 
that on examinations in 1999, 2001, and 2004, the veteran was 
oriented to time, place, and person and his personal hygiene 
was adequate.  He also denied suicidal or homicidal thoughts 
or intent.  The veteran's thoughts were tangential, but he 
responded to redirection in the conversation.  He also did 
quite well on cognitive function.  Although there was some 
memory impairment, this was attributed to heavy alcohol 
abuse.  The veteran has stated that he experienced 
hallucinations on drinking binges; regardless, he has not 
described these attacks as persistent.  Additionally, 
although the 1999 psychiatric examiner stated that there was 
major impairment (as opposed to gross impairment) of judgment 
and thinking, the July 1999 VA neurological examiner stated 
that the worsening of the veteran's cognitive functioning was 
associated with prolonged alcohol use, and the May 2004 VA 
examiner stated that the veteran does not currently have a 
generalized anxiety disorder at all.  Accordingly, the 
criteria for a 100 percent evaluation under the revised 
criteria are not met or more nearly approximated.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2005).

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 60 percent for the veteran's generalized anxiety 
disorder, reflecting an assessed disability evaluation of 70 
percent, with 10 percent deducted for pre-existing disability 
level.  There is no reasonable doubt on this matter that 
could be resolved in his favor.  38 C.F.R. § 3.102 (2005).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the service-connected 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for generalized anxiety disorder during the period from 
August 28, 1991, to July 8, 1999, is denied.

Entitlement to an initial evaluation in excess of 60 percent 
for generalized anxiety disorder during the period beginning 
July 9, 1999, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


